Citation Nr: 0000707	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-21 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant had active honorable service from October 1960 
to December 1963.

This appeal arises from a September 1998, Department of 
Veterans Affairs (VARO), Montgomery, Alabama rating decision, 
which denied the appellant entitlement to an increased rating 
for his service-connected hemorrhoids, evaluated as 10 
percent disabling.

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Board notes that the appellant contended, in essence, in 
his November 1998 substantive appeal that he has continued to 
receive treatment for his service-connected disability and 
that his service-connected disability has worsened following 
his most recent April 1997 VA examination of record.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, an additional VA examination should be scheduled.  
Thus, the case is REMANDED for the following development:

1. The RO should obtain all current 
records of treatment for the appellant's 
service-connected hemorrhoids.

2.  The appellant should be scheduled for 
a VA examination to determine the current 
extent of his service-connected 
hemorrhoids.  The appellant's medical 
records should be made available to the 
VA examiner for review prior to the 
examination.  Diagnostic studies should 
be done, as deemed appropriate by the 
examiner.  The examiner must provide a 
thorough description of the appellant's 
service-connected hemorrhoids and any 
secondary symptomatology such as anemia 
or fissures.  The report of the 
examination should then be associated 
with the appellant's claims folder.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  VARO should then readjudicate the 
issue of entitlement to an increased 
disability rating for service-connected 
hemorrhoids, with consideration of the 
additional evidence, and, if VARO 
continues to deny the appellant's claim, 
furnish him and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

The purpose of the REMAND is to satisfy due process 
requirements.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




